Citation Nr: 0514699	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  01-09 175A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a respiratory 
disability.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from November 1980 to 
November 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The issues of entitlement to service connection for left and 
right knee disabilities is addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss, a respiratory disability, and 
hemorrhoids.

2.  The medical evidence does not establish that the veteran 
currently suffers from bilateral hearing loss.

3.  The medical evidence does not establish that the veteran 
currently suffers from a chronic respiratory disability.

4.  The medical evidence does not establish that the veteran 
currently suffers from hemorrhoids.




CONCLUSIONS OF LAW

1.  The veteran does not have bilateral hearing loss that was 
incurred or aggravated in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran does not have a chronic respiratory 
disability that was incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran does not have hemorrhoids that were incurred 
or aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
September and November 2003 that informed him of the type of 
information and evidence necessary to establish entitlement 
to service connection and what was necessary for his claim to 
be granted.  In addition, by virtue of the rating decision on 
appeal, the statements of the case (SOCs) and the 
supplemental statements of the case (SSOCs), he was provided 
with specific information as to why his claims seeking 
entitlement to service connection for bilateral hearing loss, 
a respiratory disability, and hemorrhoids were being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's September and November 2003 letters notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's November 2003 letter contained a specific request 
that the veteran submit any medical records he had and to 
submit evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, private treatment records 
and, provided the veteran with several VA examinations.  The 
veteran has not indicated that there is additional evidence 
available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A.  Bilateral hearing loss

The veteran's service medical records do not show any 
significant hearing loss during service, as that term is 
defined by VA regulation.  The regulations provide that 
impaired hearing will be considered to be a disability for 
the purposes of applying the laws administered by VA "when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent".  38 C.F.R. § 3.385 
(2003).  At discharge, the veteran's hearing was measured at 
the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
15
25
15
5
15
LEFT
        
15
        
20
10
5
          
5

None of these thresholds are above 26 and the speech 
recognition scores were 100 percent in each ear.  Applying 
the above, it is clear that the veteran did not suffer from a 
bilateral hearing loss disability for VA benefit purposes 
while in service.  The puretone thresholds at the applicable 
frequencies are 25 or less in all frequencies on the most 
recent test.  There are no audiometric examinations that 
indicate any puretone thresholds of 40 or greater, and no 
test that shows any puretone thresholds of 26 or greater.  

The private treatment records reflect that the veteran 
complained of some difficulty hearing in September 2003 and 
he was referred to a specialist in October 2003.  The 
specialist, Dr. Simmons, stated that the audiogram revealed 
at the most 20 to 25 decibels at 4000 Hertz , with the other 
frequencies definitely within normal limits.  This also, does 
not meet the VA regulatory definition of a hearing loss 
disability. 

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a current 
disability of bilateral hearing loss.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Since there is 
no current hearing loss disability, service connection for 
hearing loss is not warranted. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

B.  Respiratory disability

The veteran's service medical records reflect that the 
veteran was diagnosed with vasomotor rhinitis in 1981, 
allergic rhinitis in April 1996, and with upper respiratory 
infections in 1999 and 2000.  All of these symptoms resolved 
with medication.  The veteran's separation examination in May 
2000 did not show any symptoms of a chronic respiratory 
disability.  The veteran's pulmonary function tests were 
normal.  Similarly, the VA examination in September 2003 did 
not indicate any chronic respiratory disability.  The 
veteran's private treatment records do show a diagnosis of 
bronchitis and sinusitis in November 2002, but the symptoms 
resolved with no further occurrence.  Neither the private 
treatment records not the VA examinations indicate the 
presence of any chronic respiratory disability that is 
associated with service .

Based on the above, the Board finds that entitlement to 
service connection for a respiratory disability should be 
denied because there is not sufficient medical evidence 
establishing that the veteran currently suffers from a 
respiratory disability.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
223.  The Board finds the separation examination of May 2000 
and the VA examination of September 2003 to be persuasive.  
The examiners were unable to find any objective evidence of a 
chronic respiratory disability, and the pulmonary function 
test performed in May 2000 was normal.  Nowhere in the claims 
folder is there a clear diagnosis of a chronic respiratory 
disability.  Since there is insufficient current medical 
evidence of a current respiratory disability, service 
connection for this condition is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  The Board 
acknowledges that the veteran is complaining of a current 
disability, however, while the veteran is competent to 
describe symptoms, he is not a medical professional, and is 
not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Service connection is not warranted 
for a respiratory disability.

C.  Hemorrhoids

The veteran's service medical records reveal that he 
complained of rectal bleeding in July 1981.  He was diagnosed 
with intermittent rectal bleeding probably due to internal 
hemorrhoids.  He was treated, and the condition resolved.  
There are no further complaints of hemorrhoids while in 
service.  The separation examination in May 2000 found peri-
anal dermatitis, but no evidence of hemorrhoid formation, 
fecal leakage, or sign of fissure.  The VA examination in 
September 2003 also found no sign of hemorrhoids.  None of 
the VA treatment records contain a diagnosis of hemorrhoids.

Based on the above, the Board finds that entitlement to 
service connection for hemorrhoids should be denied because 
there is not sufficient medical evidence establishing that 
the veteran currently suffers from hemorrhoids.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, 3 Vet. App. 223.  The Board finds the 
separation examination of May 2000 and the VA examination of 
September 2003 to be persuasive.  The examiners were unable 
to find any objective evidence of hemorrhoids and nowhere in 
the claims folder is there a clear diagnosis of current 
hemorrhoids.  Since there is insufficient current medical 
evidence of hemorrhoids, service connection for this 
condition is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  The Board acknowledges that the 
veteran is complaining of a current disability, however, 
while the veteran is competent to describe symptoms, he is 
not a medical professional, and is not competent to offer 
opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Service connection is not warranted for hemorrhoids.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a respiratory 
disability is denied.

Entitlement to service connection for hemorrhoids is denied.


REMAND

The Board also finds that a VA examination for the veteran's 
bilateral knee disability is required.  The veteran was last 
examined by a VA physician for his knees in September 2003 
but the examiner at that time was not asked to provide an 
opinion as to whether or not the veteran's left and right 
knee disabilities were caused by or aggravated by his active 
service.  The veteran's service medical records reflect that 
he complained of knee pain in April 1991.  The veteran 
continued to complain of knee pain at his separation 
examination in May 2000 and at his VA examination in 
September 2003.  The private medical records also reflect 
treatment for knee pain since July 2001.  The Board finds 
that an additional VA examination is required in light of the 
evidence.  The Court has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The veteran should be provided a VA 
examination to ascertain the nature and 
etiology of the veteran's bilateral knee 
disability, if any.  All necessary tests 
should be performed.  The examiner should 
review the claims folder including the 
service medical records.  The examiner 
should specifically review the report of 
knee pain in April 1991 and the 
separation examination in May 2000 that 
reflect complaints of knee pain.  The 
examiner should also review the treatment 
notes showing a treatment for knee pain 
since July 2001 and the VA examination 
from September 2003.  If a left or right 
knee disability is diagnosed, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current left or right knee 
disability was initially manifested 
during service or related to the 
complaints recorded therein.  The 
examiner should offer a complete 
rationale for any opinion provided.

2.  Following the above, the RO should 
then readjudicate the veteran's claim, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


